Title: From John Adams to Henry Marchant, 10 September 1779
From: Adams, John
To: Marchant, Henry


     
      My dear Sir
      Braintree Septr. 10. 1779
     
     A few Days before I Sailed from America, I had the Pleasure of a Letter from you, on the subject of a Law for Confiscations, but my Engagements in a new Scaene of Adventures, made it impossible to attend to the subject, or answer the Letter. And Since, my Peregrination, not having received any Letters from you, and being occupied in a manner you may well imagine, I have not I confess done my Duty to you.
     I believe the Scaene of Affairs you have been in, has been as disagreable as mine. I fancy We both deserve Commisseration, and shall have it—from Posterity, and from those of the present Generation, who may be in Similar Circumstances, if any such there can be. Yet I confess I am of old Dr. Cutlers Mind “I hate to be pitied.”
     I had the inexpressible Pleasure, of finding on my Arrival my own Family and all my Connections in perfect Health—a fine Season, which promised Abundance of every Necessary for the People; our military and political Affairs in a much better Condition than I ex­pected, and infinitely less of Discontent and ill Humour, among all Sorts of People than I left when I went away.
     I joyfully congratulate you on the fair Prospect of Affairs, that lies all around Us, except the affair of our Currency. But as this neither kills nor Wounds, nor starves any body, I do not suffer it to darken the scaene very much. We shall blunder along through, with tolerable Comfort, I think, the remainder of the Voyage.
     Our maritime Power, has become an astonishing Thing. The Destruction of Thirty Eight Vessells at Penobscott is scarcely felt, and near 30 Privateers I am told have sailed since the Embargo. Wonders have been done this Year and greater will be done next. Poor Britania! I feel that kind of Compassion for thee, that I have sometimes felt, for an habitual Drunkard, who knew that he was ruining soul, Body and Estate, yet could not resolve to keep the Cup from his Lips.
     I took my Pen, only to pay my Respects to you; to ask your further Correspondence and to assure you that I am your Frid & sert
     
      John Adams
     
    